Citation Nr: 1105706	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to August 
1977.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran testified before the undersigned Veterans Law Judge 
in October 2010. A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder 
(PTSD) results in loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss of 
use of a creative organ are met.  38 U.S.C.A. §§ 1114(k), 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.350(a)(1) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

SMC is a special statutory award, in addition to awards based on 
the schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

As pertinent to the Veteran's claim here, SMC is payable at a 
specified rate if he, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use of 
one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2002 & 
Supp. 2010), 38 C.F.R. § 3.350(a) (2010).

The Board notes that the Veteran is service-connected for 
posttraumatic stress disorder (PTSD) and acne keloidalis.  He 
alleges that he suffers from erectile dysfunction due to 
medications he takes to control his service-connected PTSD. 

The evidence of record demonstrates that the Veteran suffers from 
erectile dysfunction.  The diagnosis of erectile dysfunction can 
be found in VA treatment records as early as 1992.  It was also 
diagnosed on VA examination in January 2008.

Next, the evidence clearly indicates that the Veteran take 
several medications to control manifestations of his psychiatric 
disorder.  While the Veteran is only service-connected for PTSD, 
records in the claims file indicate that he has additionally been 
diagnosed with major depression and a personality disorder.  It 
is unclear which, if any, medications the Veteran uses to only 
treat his PTSD, as opposed to his non-service connected major 
depression or personality disorder.  In this regard, the Board 
notes that in Mittleider v. West, 11 Vet. App. 181 (1998), the 
United States Court of Appeals for Veterans Claims (Court) held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must 
be resolved in the veteran's favor, and signs and symptoms be 
attributed to service-connected condition.  As such, the Board 
resolves doubt in the Veteran's favor and finds that the 
antidepressants and benzodiazepines he takes are used to treat 
his service-connected PTSD.

Thus, the remaining question is whether there is a relationship 
between the Veteran's erectile dysfunction and his PTSD, to 
include the medications he uses to treat the symptoms of his 
PTSD.  Both a VA and private medical examiner have proffered 
opinions as to this etiology question.  

In December 2007, a VA examiner reviewed the Veteran's claims 
file and conducted a physical examination of the Veteran.  The 
examiner determined that the Veteran's erectile dysfunction was 
secondary to his diabetes, PTSD, depression, and a personality 
disorder.  An addendum opinion was obtained in January 2008.  The 
VA examiner attempted to clarify his opinion stating that 
"etiology of ED [erectile dysfunction] is multifactorial and 
more likely related to his diabetes and less likely . . . to PTSD 
meds."  The Board finds the overall tenor of this opinion to be 
one of indecisiveness.  The examiner was clearly vacillating.  
First, he attributed the Veteran's erectile dysfunction to both 
service connection and non-service connected disabilities.  Such 
would trigger the application of Mittleider v. West.  Then, when 
pressed by the RO, he repeated his initial belief that the 
Veteran's erectile dysfunction was multifactorial but stated, 
without explanation or rationale, that he attributes the erectile 
dysfunction more to the Veteran's non-service connected diabetes 
mellitus than to the medication he uses to treat his PTSD.  As 
such the opinion is given little probative weight.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value 
of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion).

On the other hand, a November 2010 private physician reviewed the 
history of the Veteran and opined that the Veteran's impotency is 
due to the medication he is prescribed.  He stated that 
"antidepressants, benzodiazepines, and posttraumatic stress 
syndrome are common causes of sexual dysfunction."  The Board 
acknowledges that it is unclear what history the private 
physician reviewed in conjunction with his opinion.   However, 
the fact remains that the private physician provided a clear 
opinion with some supporting rationale.

Thus, based on the November 2010 private treating physician's 
opinion, the Board finds the evidence is sufficient to find that 
the Veteran has had loss of use of a creative organ due to his 
service-connected PTSD.  As such, the Board finds that SMC based 
on loss of use of a creative organ is warranted. 38 U.S.C.A. § 
1114(k); 38 C.F.R. § 3.350.


ORDER

Entitlement to special monthly compensation (SMC) for loss of use 
of a creative organ, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


